Per Curiam:
Allowance for "automobile service has been made. Automobile charges are much more than those for carriages. Fpr instance, the' *888first Item in the account is fifteen dollars, and probably represents three hom-s use of the ear. This is presumably two or three times the necessary charge for a carriage for the same work. While the car is moving it is not relatively more expensive than a carriage, but while the car is waiting, such expense is greater. So it comes to this: Should the commissioners, who must view property, confine themselves'to horses for travel to places not reached by rail, or may they use at public expense the swifter automobile at an increased expenditure? It is concluded that they may providently use the automobile. But it would be wasteful to hire a car to go for short travel and keep it waiting for hours while the commissioners are detained in examining the property. Such use would be unreasonable. But the affidavit for the commissioners shows that the use of the automobiles was reasonable, Justice Tompkins so found, and the corporation counsel gives us no advice to the contrary, but stands on the inquiry whether the employment of an automobile is a legal expense. We decide that the expense is not by law prohibited, but the abuse of the facility is. The court in each instance searches the question of proper use and so just . employment of this later means of travel becomes available. The order is affirmed;. with'ten dollars costs and disbursements. Jenks, P. J., Hirschberg, Burr, Thomas and Carr, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.